Name: Council Decision (EU) 2017/1101 of 19 June 2017 appointing a chairperson of a Board of Appeal of the European Union Intellectual Property Office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  research and intellectual property
 Date Published: 2017-06-21

 21.6.2017 EN Official Journal of the European Union L 158/43 COUNCIL DECISION (EU) 2017/1101 of 19 June 2017 appointing a chairperson of a Board of Appeal of the European Union Intellectual Property Office THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/1001 of the European Parliament and of the Council of 14 June 2017 on the European Union trade mark (1) and in particular Article 166(1) thereof, Whereas on 1 December 2016, a list of candidates to the post of chairperson of a Board of Appeal of the European Union Intellectual Property Office (the Office) was submitted to the Council by the Management Board of the Office, HAS ADOPTED THIS DECISION: Article 1 Mr Sven STÃ RMANN, born in Bonn (Germany) on 20 November 1971, is hereby appointed chairperson of a Board of Appeal of the Office for a term of 5 years. The date on which the 5-year term referred to in the first paragraph shall commence shall be determined by the Management Board of the Office. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 19 June 2017. For the Council The President J. HERRERA (1) OJ L 154, 16.6.2017, p. 1.